Citation Nr: 1533218	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis and spondyloarthropathy, to include as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol disorder, prior to April 1, 2009, and in excess of 70 percent as of July 1, 2009.  

3.  Entitlement to an effective date earlier than July 1, 2009 for the grant of a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971, with service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A February 2009 rating decision granted service connection for PTSD and an initial 30 percent disability rating was assigned, effective January 15, 2008.  That decision denied service connection for psoriatic arthritis, spondyloarthropathy, and right ear hearing loss.

A June 2009 rating decision granted a temporary total 100 percent disability rating for PTSD, from April 1, 2009, to June 30, 2009, with a 30 percent rating for PTSD, effective July 1, 2009.  Therefore, the Board's consideration of the claim for initial higher ratings excludes that time period for which a temporary total rating was in effect. 

An August 2009 rating decision granted a higher initial 50 percent rating for PTSD, effective January 15, 2008.  A March 2010 rating decision granted entitlement to a TDIU, and granted a higher 70 percent rating for PTSD, both effective July 1, 2009.  

An April 2012 rating decision granted service connection for right ear hearing loss.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.

While some increases have been granted during the pendency of this appeal, the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

With regard to the claim for service connection for psoriatic arthritis and spondyloarthropathy, the Veteran testified during the May 2015 Board hearing, that, essentially, upon returning home from service he was affected with that condition.  Private medical records show that the Veteran is diagnosed with those conditions by a private physician.  A July 2008 VA Agent Orange examination report notes that the Veteran asserted he was diagnosed with some sort of immunodeficiency syndrome attacking the joints, noted as undifferentiated spondylitis ,that he attributes to herbicide exposure.   The examiner merely stated, without any rationale, that there were no conditions associated with herbicide exposure identified.   The Board notes that, although psoriatic arthritis and spondyloarthropathy are not among the disorders that are presumed to be associated with exposure to herbicides, the herbicide presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the Board find that there is insufficient medical evidence of record to make a decision on the claim and finds it is necessary to have an additional VA examination to address the nature and etiology of the diagnosed psoriatic arthritis and spondyloarthropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

VA medical records, to include mental health records, associated with the claims file are dated from April 2009 to August 2010.  The record indicates that there are outstanding VA treatment records prior to April 2009 and since August 2010 that need to be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also during the May 2015 Board hearing, the Veteran testified that he had been receiving medical treatment at Kaiser Permanente in Fresno, California, for 40 years.  While there are some 2008 medical records from Kaiser Permanente associated with the claims file, the Board finds that another attempt to obtain all outstanding, pertinent, medical records is warranted, to include all medical records from Dr. Michael Fung, of the Rheumatology Department. 

The Board notes that the issue of entitlement to an earlier effective date for the award of a TDIU is inextricably intertwined with this issue of the rating assigned for PTSD and the issue of entitlement to service connection for psoriatic arthritis and spondyloarthropathy, and the Board will defer a decision on that issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the claims.  Specifically, request authorization to obtain all outstanding, pertinent medical records from Kaiser Permanente, to include all rheumatology records from Dr. Michael Fung.

2.  Obtain all outstanding VA medical records, to include  any inpatient hospitalizations, dated prior to April 2009, and since August 2010, pertaining to the treatment of any psychiatric disabilities, or psoriatic arthritis or spondyloarthropathy.

3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the etiology of any psoriatic arthritis or spondyloarthropathy.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should opine whether it is as least as likely as not (50 percent or greater probability) that psoriatic arthritis or spondyloarthropathy is related to or had its onset during active service, or is otherwise related to any incident of service, to include herbicide exposure.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of PTSD. The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should make a full multi-axial diagnosis, including the assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on his employability during the entire appeal period, dating from January 15, 2008 to the present.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran was unable to secure or follow a substantially gainful occupation from January 15, 2008, to June 30, 2009, due to service-connected disabilities (PTSD with alcohol use disorder, tinnitus, and bilateral hearing loss).  If the Veteran is felt to have been capable of work, the examiner should state what type of work and what accommodations would have been necessary during that period due to service-connected disabilities.

5.  Then, readjudicate the claims.  If necessary, consider referral of the claim for an earlier effective date for TDIU to appropriate department officials for consideration of 38 C.F.R. § 4.16(b).  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

